          Case 17-30192         Doc 37      Filed 11/01/18 Entered 11/01/18 10:04:50                    Desc Main
                                             Document     Page 1 of 11




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                              Eastern Divsion DIVISION


    In re: ROSE, GENE                                          §    Case No. 17-30192
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 10/09/2017. The
    undersigned trustee was appointed on 10/09/2017.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $            3,764.64
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                    390.90
                            Bank service fees                                           65.00
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $            3,308.74
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 17-30192            Doc 37       Filed 11/01/18 Entered 11/01/18 10:04:50                       Desc Main
                                                Document     Page 2 of 11



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 04/10/2018 and the deadline for filing
    governmental claims was 04/10/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $941.16. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $311.28, for a
    total compensation of $311.282. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $0.00 for total expenses of
    $0.002.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 10/16/2018                                     By: /s/ Eugene Crane
                                                                        Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                   Case 17-30192                       Doc 37     Filed 11/01/18 Entered 11/01/18 10:04:50                                    Desc Main
                                                                   Document     Page 3 of 11
                                                                Form 1
                                                                                                                                                         Exhibit A
                                            Individual Estate Property Record and Report                                                                 Page: 1

                                                             Asset Cases
Case No.:    17-30192                                                                          Trustee Name:      (330350) Eugene Crane
Case Name:         ROSE, GENE                                                                  Date Filed (f) or Converted (c): 10/09/2017 (f)
                                                                                               § 341(a) Meeting Date:       11/14/2017
For Period Ending:         10/16/2018                                                          Claims Bar Date:      04/10/2018

                                       1                               2                      3                      4                   5                    6

                           Asset Description                        Petition/         Estimated Net Value     Property Formally     Sale/Funds           Asset Fully
                (Scheduled And Unscheduled (u) Property)          Unscheduled        (Value Determined By        Abandoned        Received by the     Administered (FA)/
                                                                     Values                 Trustee,             OA=§554(a)           Estate           Gross Value of
                                                                                    Less Liens, Exemptions,       abandon.                            Remaining Assets
  Ref. #                                                                               and Other Costs)

    1       3369 Western, Park Forest, IL 60466-                     19,300.00                    4,300.00                                     0.00                        FA
            0000, Cook C
            Imported from original petition Doc# 10; Exemption:
            3369 Western Park Forest, IL 60466 Cook County -
            Amount: 15000.00

    2       69 RW Bedford Tract Vincent #9, Shelby                         150.00                   150.00                                   950.00                        FA
            Operating
            Imported from original petition Doc# 10

    3       69 RW Bedford Tract Vincent A G A #13,                          20.00                     20.00                                  950.00                        FA
            Shelby Op
            Imported from original petition Doc# 10

    4       Cash                                                           250.00                   250.00                                     0.00                        FA
            Imported from original petition Doc# 10

    5       Checking: Chase Bank                                             0.00                      0.00                                    0.00                        FA
            Imported from original petition Doc# 10

    6       Savings: Wells Fargo Bank                                       15.00                      0.00                                    0.00                        FA
            Imported from original petition Doc# 10; Exemption:
            Savings: Wells Fargo Bank - Amount: 15.00

    7       Checking: Wells Fargo Bank                                 1,158.39                     155.62                                     0.00                        FA
            Imported from original petition Doc# 10; Exemption:
            Checking: Wells Fargo Bank - Amount: 1002.77

    8       Sofa, Arm Chair, Coffee Table, End                             750.00                   750.00                                     0.00                        FA
            Tables, China
            Imported from original petition Doc# 10

    9       2 Television Sets, DVD Player,                                 500.00                   500.00                                     0.00                        FA
            Computer, Printer
            Imported from original petition Doc# 10

   10       Books & Family Pictures                                         15.00                      0.00                                    0.00                        FA
            Imported from original petition Doc# 10; Exemption:
            Books & Family Pictures - Amount: 15.00

   11       25 Music CD's                                                   50.00                     50.00                                    0.00                        FA
            Imported from original petition Doc# 10

   12       Necessary Wearing Apparel                                      300.00                      0.00                                    0.00                        FA
            Imported from original petition Doc# 10; Exemption:
            Necessary Wearing Apparel - Amount: 300.00

   13       Watch                                                          100.00                   100.00                                     0.00                        FA
            Imported from original petition Doc# 10

   14       Bicycle and Golf Clubs                                         150.00                   150.00                                     0.00                        FA
            Imported from original petition Doc# 10

   15       Int. in Ins. policies: Term Life Insurance                       0.00                      0.00                                    0.00                        FA
            Polic
            Imported from original petition Doc# 10




UST Form 101-7-TFR (5/1/2011)
                    Case 17-30192                       Doc 37    Filed 11/01/18 Entered 11/01/18 10:04:50                                    Desc Main
                                                                   Document     Page 4 of 11
                                                                 Form 1
                                                                                                                                                           Exhibit A
                                             Individual Estate Property Record and Report                                                                  Page: 2

                                                              Asset Cases
Case No.:    17-30192                                                                          Trustee Name:      (330350) Eugene Crane
Case Name:         ROSE, GENE                                                                  Date Filed (f) or Converted (c): 10/09/2017 (f)
                                                                                               § 341(a) Meeting Date:       11/14/2017
For Period Ending:         10/16/2018                                                          Claims Bar Date:      04/10/2018

                                        1                              2                      3                      4                    5                    6

                           Asset Description                        Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)          Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                     Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                    Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                               and Other Costs)

   16       401 (k): Wells Fargo Advisors/Compass                    98,202.00                         0.00                                    0.00                         FA
            Group
            Imported from original petition Doc# 10; Exemption:
            401 (k): Wells Fargo Advisors/Compass Group -
            Amount: 98202.00

   17       Mutual Funds with Northern Trust                           1,994.23                        0.00                                    0.00                         FA
            Securities, Inc
            Imported from original petition Doc# 10; Exemption:
            Mutual Funds with Northern Trust Securities, Inc. -
            Amount: 1994.23

   18       Anticipated 2017 Federal Income Tax                            988.00                      0.00                                    0.00                         FA
            Refund: Fede
            Imported from original petition Doc# 10; Exemption:
            Federal: Anticipated 2017 Federal Income Tax Refund
            - Amount: 988.00

   19       2003 Toyota Sequoia, 215,000 miles.                        1,600.00                        0.00                                    0.00                         FA
            Entire prope
            Imported from original petition Doc# 10; Exemption:
            2003 Toyota Sequoia 215,000 miles - Amount:
            2400.00

   20       2006 Acura MDX, 125,000 miles. Entire                      6,350.00                        0.00                                    0.00                         FA
            property v
            Imported from original petition Doc# 10; Lien:
            Reference No. 2.1, Account No. 1171
            Pronto Prestamos
            1750 Todd Farm Drive, Elgin, IL 60123 - Amount:
            8655.00

   21       Accumulated Royalties from oil/gas well                          0.00                  1,800.00                               1,864.64                          FA
            leases held by Shelby Operating Co. (u)
            Oil/gas well leases generating royalties:
            AG Vincent gas unit I #8 oil well
            AG Vincent gas unit I #9 oil well
            AG Vincent gas unit I #10 gas well
            AG Vincent gas unit I #12 gas well
            AG Vincent gas unit I #13 oil well



   21       Assets Totals (Excluding unknown values)               $131,892.62                    $8,225.62                              $3,764.64                     $0.00



 Major Activities Affecting Case Closing:



                                   07/02: Trustee spoke with atty for probate estate of Debtor; only asset is a house that was sold; will see if all
                                   proceeds should be turned over to estate (dk)
                                   04/01: Online auction to sell oil leases will be held until 04/09 (dk)
                                   03/08: Rec'd check for prior royalties held by Shelby Operating Co. (dk)
                                   02/15: Ltr sent to probate atty, where is the will, inventory and heirship papers?(dk)
                                   02/14/18: Filed MT to Sell Mineral Rights/Set Internet Auction Procedures. Hearing on 03/08, J-Thorne (dk)
                                   01/05/18: Initial Report of Assets filed (dk)
                                   11/23/2017: Debtor passed away; will check if he has a probate estate (dk)
                                   11/17: LTR sent to Shelby Operating Co. regarding Debtor's interest in two oil wells (dk)
 Initial Projected Date Of Final Report (TFR): 12/31/2019                           Current Projected Date Of Final Report (TFR):             12/31/2019




UST Form 101-7-TFR (5/1/2011)
                        Case 17-30192                Doc 37       Filed 11/01/18 Entered 11/01/18 10:04:50                                     Desc Main
                                                                   Document     Page 5 of 11
                                                               Form 2                                                                                    Exhibit B
                                                                                                                                                         Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 17-30192                                           Trustee Name:                     Eugene Crane (330350)
Case Name:                ROSE, GENE                                         Bank Name:                        Rabobank, N.A.
Taxpayer ID #:            **-***9529                                         Account #:                        ******0800 Checking
For Period Ending: 10/16/2018                                                Blanket Bond (per case limit): $5,000,000.00
                                                                             Separate Bond (if applicable): N/A
    1             2                        3                                       4                                5                      6                       7

  Trans.       Check or      Paid To / Received From            Description of Transaction         Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                            Tran. Code       $                       $

 03/08/18        {21}     Shelby Operating Company           Turnover of accrued royalties from   1223-000           1,864.64                                          1,864.64
                          Revenue Account                    gas and oil well leases

 03/30/18                 Rabobank, N.A.                     Bank and Technology Services         2600-000                                      10.00                  1,854.64
                                                             Fees

 04/30/18                 Rabobank, N.A.                     Bank and Technology Services         2600-000                                      10.00                  1,844.64
                                                             Fees

 05/07/18                  BKAssets com LLC                  Gross Proceeds from auction sale                        1,900.00                                          3,744.64
                                                             of oil-gas leases per court order
                                                             dated 03/08/2018

                 {2}                                         Gas-oil lease                        1110-000                                                             3,744.64

                                                                                       $950.00

                 {3}                                         Gas-oil lease                        1110-000                                                             3,744.64

                                                                                       $950.00

 05/08/18        101      BKAssets.com LLC                   Auctioneer Commission and                                                         390.90                  3,353.74
                                                             Expenses per Court Auction Sale
                                                             Order entered on 03/08/2018

                                                             Commission of online Auctioneer      3630-000                                                             3,353.74

                                                                                       $170.00

                                                             Expenses of Online Auctioneer        3640-000                                                             3,353.74

                                                                                       $220.90

 05/31/18                 Rabobank, N.A.                     Bank and Technology Services         2600-000                                      10.00                  3,343.74
                                                             Fees

 06/29/18                 Rabobank, N.A.                     Bank and Technology Services         2600-000                                      10.00                  3,333.74
                                                             Fees

 07/31/18                 Rabobank, N.A.                     Bank and Technology Services         2600-000                                      10.00                  3,323.74
                                                             Fees

 08/31/18                 Rabobank, N.A.                     Bank and Technology Services         2600-000                                      10.00                  3,313.74
                                                             Fees

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services         2600-000                                       5.00                  3,308.74
                                                             Fees

                                               COLUMN TOTALS                                                         3,764.64                   455.90                 $3,308.74
                                                     Less: Bank Transfers/CDs                                              0.00                   0.00
                                               Subtotal                                                              3,764.64                   455.90
        true
                                                     Less: Payments to Debtors                                                                    0.00

                                               NET Receipts / Disbursements                                         $3,764.64                  $455.90


                                                                                                                                                           false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                       ! - transaction has not been cleared
                  Case 17-30192              Doc 37     Filed 11/01/18 Entered 11/01/18 10:04:50                      Desc Main
                                                         Document     Page 6 of 11
                                                       Form 2                                                              Exhibit B
                                                                                                                           Page: 2
                                       Cash Receipts And Disbursements Record
Case No.:           17-30192                                 Trustee Name:                   Eugene Crane (330350)
Case Name:          ROSE, GENE                               Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***9529                               Account #:                      ******0800 Checking
For Period Ending: 10/16/2018                                Blanket Bond (per case limit): $5,000,000.00
                                                             Separate Bond (if applicable): N/A

                                       Net Receipts:            $3,764.64
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:            $3,764.64




                                                                                                NET                   ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS              BALANCES
                                 ******0800 Checking                             $3,764.64          $455.90                $3,308.74

                                                                                 $3,764.64                  $455.90         $3,308.74




UST Form 101-7-TFR (5/1/2011)
                                       Case 17-30192           Doc 37     Filed 11/01/18 Entered 11/01/18 10:04:50     Desc Main
                                                                           Document     Page 7 of 11



Printed:   10/16/2018 2:51 PM                                                                                                                         Page: 1
                                                                                  Exhibit C
                                                                   Claims Proposed Distribution Register
                                                                          Case: 17-30192 ROSE, GENE



  Case Balance:         $3,308.74                           Total Proposed Payment:         $3,308.74                Remaining Balance:     $0.00



                                                                                 Amount         Amount       Paid          Claim      Proposed          Remaining
      Claim #       Claimant Name                       Type                      Filed         Allowed    to Date        Balance     Payment             Funds

                     Crane, Simon, Clar & Dan        Admin Ch. 7                 $194.46         $194.46     $0.00         $194.46         $194.46       $3,114.28

                     <3120-00 Attorney for Trustee Expenses (Trustee Firm)>

                     Eugene Crane                    Admin Ch. 7                 $941.16         $941.16     $0.00         $941.16         $311.28       $2,803.00

                     <2100-00 Trustee Compensation>

                     Crane, Simon, Clar & Dan        Admin Ch. 7                $8,475.00      $8,475.00     $0.00       $8,475.00        $2,803.00             $0.00

                     <3110-00 Attorney for Trustee Fees (Trustee Firm)>

           1         Discover Bank Discover          Unsecured                  $1,532.94      $1,532.94     $0.00       $1,532.94           $0.00              $0.00
                     Products Inc

           2         U.S. Bank National              Unsecured                  $3,845.85      $3,845.85     $0.00       $3,845.85           $0.00              $0.00
                     Association Bankruptcy
                     Department


                                  Total for Case:     17-30192                 $14,989.41     $14,989.41     $0.00      $14,989.41        $3,308.74
                                   Case 17-30192   Doc 37      Filed 11/01/18 Entered 11/01/18 10:04:50   Desc Main
                                                                Document     Page 8 of 11



Printed:   10/16/2018 12:51 PM                                                                                                             Page: 2
                                                                        Exhibit C
                                                      Claims Proposed Distribution Register
                                                                Case: 17-30192 ROSE, GENE



  Case Balance:        $3,308.74                   Total Proposed Payment:       $3,308.74                Remaining Balance:    $0.00




                                                                    CASE SUMMARY
                                             Amount               Amount               Paid               Proposed
                                              Filed               Allowed            to Date              Payment              % paid

            Total Administrative Claims:           $9,610.62            $9,610.62              $0.00          $3,308.74             34.43%

                  Total Secured Claims:               $0.00                  $0.00             $0.00             $0.00                  0.00%
                   Total Priority Claims:             $0.00                  $0.00             $0.00             $0.00                  0.00%
                Total Unsecured Claims:            $5,378.79            $5,378.79              $0.00              $0.00                 0.00%
    Case 17-30192           Doc 37      Filed 11/01/18 Entered 11/01/18 10:04:50                      Desc Main
                                         Document     Page 9 of 11


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                               Exhibit D


    Case No.: 17-30192
    Case Name: GENE ROSE
    Trustee Name: Eugene Crane

                                                     Balance on hand:          $                            3,308.74

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                             Claim       Allowed          Interim         Proposed
  No.                                                         Asserted       Amount         Payments           Payment
                                                                             of Claim         to Date


                                                         None


                                                  Total to be paid to secured creditors:        $                   0.00
                                                  Remaining balance:                            $               3,308.74

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                             Total          Interim         Proposed
                                                                           Requested        Payments           Payment
                                                                                              to Date

  Trustee, Fees - Eugene Crane                                                 941.16               0.00         311.28
  Attorney for Trustee Fees - Crane, Simon, Clar & Dan                        8,475.00              0.00        2,803.00
  Attorney for Trustee, Expenses - Crane, Simon, Clar & Dan                    194.46               0.00         194.46
                       Total to be paid for chapter 7 administrative expenses:                  $               3,308.74
                       Remaining balance:                                                       $                   0.00

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                       Total           Interim           Proposed
                                                                         Requested       Payments          Payment

                                                         None


                     Total to be paid for prior chapter administrative expenses:                $                     0.00
                     Remaining balance:                                                         $                     0.00




UST Form 101-7-TFR(5/1/2011)
      Case 17-30192          Doc 37         Filed 11/01/18 Entered 11/01/18 10:04:50                 Desc Main
                                             Document     Page 10 of 11


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

             Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                                                      Total to be paid for priority claims:      $                 0.00
                                                      Remaining balance:                         $                 0.00

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $5,378.79 have been allowed and will be
      paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
      allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Discover Bank Discover Products                1,532.94                     0.00                   0.00
              Inc
  2           U.S. Bank National Association                 3,845.85                     0.00                   0.00
              Bankruptcy Department
                          Total to be paid for timely general unsecured claims:                  $               0.00
                          Remaining balance:                                                     $               0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $               0.00
                          Remaining balance:                                                     $               0.00




UST Form 101-7-TFR(5/1/2011)
    Case 17-30192         Doc 37      Filed 11/01/18 Entered 11/01/18 10:04:50                Desc Main
                                       Document     Page 11 of 11


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
